Case: 21-10839       Document: 00516508642           Page: 1      Date Filed: 10/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                                     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                             October 14, 2022
                                    No. 21-10839                               Lyle W. Cayce
                                  Summary Calendar                                  Clerk


   United States of America,

                                                                  Plaintiff—Appellee,

                                          versus

   Roshua Marquiston White,

                                                              Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 4:20-CR-339-8


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*

          Roshua White pleaded guilty of conspiracy to possess with intent to
   distribute methamphetamine in violation of 21 U.S.C. § 846, and he was
   sentenced below the advisory guidelines range to 168 months of imprison-
   ment and three years of supervised release. He appeals his sentence, main-


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10839      Document: 00516508642           Page: 2    Date Filed: 10/14/2022




                                     No. 21-10839


   taining that the district court clearly erred by denying him a two- to four-level
   minor- or minimal-role reduction under U.S.S.G. § 3B1.2. White alleges that
   a two- to four-level reduction was warranted because his involvement in the
   overall conspiracy was minor or minimal. He points to the fact that he brok-
   ered only one transaction and that there was no evidence that he benefited
   financially or was essential or indispensable to the wider conspiracy.
          Because White preserved his arguments by raising them in the district
   court, we review “the district court’s interpretation and application of the
   Sentencing Guidelines de novo” and its “findings of fact and its application
   of the Sentencing Guidelines to those findings of fact . . . for clear error.”
   United States v. Cedillo–Narvaez, 761 F.3d 397, 401 (5th Cir. 2014). Whether
   a defendant is a minor or minimal participant under § 3B1.2 is a factual
   question reviewed for clear error. United States v. Gomez-Valle, 828 F.3d 324,
   327 (5th Cir. 2016).
          Although White did not receive any financial benefit from the trans-
   action, the district court could plausibly find that White’s conduct was not
   peripheral to the advancement of the illegal activity and did not warrant a
   reduction. See id. White knew he was brokering a methamphetamine trans-
   action. Moreover, brokering the transaction was not a peripheral activity.
   Despite that White’s actions may have been peripheral to the overall drug
   conspiracy, they were not peripheral to this particular transaction, and he was
   sentenced only for participating in it. See United States v. Bello-Sanchez,
   872 F.3d 260, 264 (5th Cir. 2017).
          The district court did not clearly err by denying White a § 3B1.2(b)
   role reduction. United States v. Anchundia-Espinoza, 897 F.3d 629, 634 (5th
   Cir. 2018); Bello-Sanchez, 872 F.3d at 264-65; Gomez-Valle, 828 F.3d at 329.
          AFFIRMED.




                                          2